DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, prior arts of Bakker et al. (US 6,896,531), Flask et al. (US 5,810,612), Conway et al. (US 8,882,521) and Smith (US 7,267,583) teach “a lever-type connector comprising: a female terminal figured to connect with a male terminal held in a male housing; a female housing that internally accommodates the female terminal and configured to be fitted to the male housing; a lever that is movably attached to the female housing; and a second seal that provides a waterproof seal to a fitting portion where the female housing and the male housing are fitted to each other”.
However, none of Bakker et al. (US 6,896,531), Flask et al. (US 5,810,612), Conway et al. (US 8,882,521) and Smith (US 7,267,583) teaches “a contact pressure applying member that is attached to the female housing from a front side in a fitting direction and can be moved between a low contact pressure position at which the female terminal is brought into contact with the male terminal with low contact pressure and a high contact pressure position that is located on a rear side in the fitting direction with respect to the low contact pressure position and at which the female terminal is brought into contact with the male terminal with high contact pressure due to application of contact pressure to the female terminal; a lever that moves the contact pressure applying member from the low contact pressure position to the high contact pressure position as a result of fitting the female terminal with the male terminal;

Claims 2 – 4 are dependent on clam 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        3/11/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831